Citation Nr: 1638120	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis of the left knee, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected osteoarthritis of the left ankle, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned in March 2012.  A transcript is of record.  The appealed claims were previously remanded in December 2013 for additional development.  They now return to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.  

Pursuant to the prior Board remand, a VA examination was afforded the Veteran   in March 2014 to address the nature and severity of his service-connected left    knee osteoarthritis and left ankle osteoarthritis.  However, the Veteran refused to perform range of motion testing or to allow stability testing.  Ordinarily in the absence of a Veteran's participation with an examination for increased rating, the claim is to be denied.  38 C.F.R. § 3.655(b) (2015).  In an October 2015 statement, the Veteran reported that he did attempt to comply with the examiner's requests.  
In any event, recently the Court interpreted the requirements of 38 C.F.R. § 4.59 to include providing evaluation of the opposite, undamaged joint, including range of motion findings.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As the examiner did make some findings with regard to the left knee and left ankle that are the subject of appeal, comparison with the contralateral side is warranted.  For the reasons set forth above, the Board finds that a new examination is warranted. 

As noted above, in an October 2015 statement the Veteran expressed concern with the thoroughness of the examination and judging from the examination report, there may have been some difficulty with interaction or communication between the examiner and the Veteran at the March 2014 examination.  Accordingly, it is requested that a different examiner conduct the requested examination upon remand, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records dated since June 2016 should be requested.  If any requested records are not available, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA orthopedic examination of the left knee and left ankle, preferably by an examiner other than the one who conducted the March 2014 VA examination, if possible.  The examiner must review the Veteran's electronic claims file.  All indicated tests  should be conducted and the results reported, to include providing findings for the right knee and right ankle for comparison with the service-connected left knee and ankle disabilities. 

Range of motion testing should be undertaken for both knees and both ankles, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee and left ankle due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe  the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for an increased rating for left knee and left ankle disabilities should be readjudicated.  If the benefits  sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




